COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
JOSE GARDEA,                                                   )
                                                                              )                No.  08-01-00297-CR
Appellant,                          )
                                                                              )                     Appeal from the
v.                                                                           )
                                                                              )                 
161st District Court
THE STATE OF TEXAS,                                     )
                                                                              )              
of Ector County, Texas
Appellee.                           )
                                                                              )                     (TC# B-28,661)
                                                                              )
 
O
P I N I O N
 
The Appellant was
found guilty of aggravated assault by a jury and sentenced to 5 years
imprisonment.  We affirm.
On September 27,
2001, this Court entered an order requiring the trial court to hold a hearing
for the purpose of determining why no reporter=s
record had been filed.  The trial court
held a hearing and filed his findings that: 
(1) Appellant was not indigent; (2) Appellant had not made financial
arrangements with the court reporter; and (3) Appellant whereabouts were
unknown.  On October 23, 2001, this Court
ordered the case to be submitted on the clerk=s
record only and that the Appellant=s
brief was due on November 22, 2001.




On January 7,
2002, this Court ordered the trial court to determine whether the Appellant
desired to prosecute his appeal, whether he had been deprived of effective
assistance of counsel, and make findings and recommendations.  The trial court held a hearing on February
21, 2002, and found that:  (1) the
Appellant had failed to pay his retained attorney or cooperate with his
attorney; (2) the Appellant had failed to pay for a reporter=s record; and (3) the Appellant had
absconded.  
Accordingly, on
March 5, 2002, this Court ordered that the appeal shall be considered without
briefs.  See Tex.R.App.P. 38.8(b)(4).
We have considered
the record before us and finding no error, we affirm the judgment of the trial court.
 
 
February
13, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)